 Case: 1:17-cr-00530-CAB Doc #: 60 Filed: 10/23/20 1 of 2. PageID #: 307




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     )   CASE NO. 1:17CR530
                                              )
   Plaintiff,                                 )
                                              )
  v.                                          )   Judge Christopher A. Boyko
                                              )
DANIEL BRAZIER,                               )
                                              )
   Defendant.                                 )   ORDER




          This matter was before the Court on October 13, 2020, for a hearing on the

Government’s request for revocation of Defendant Daniel Brazier’s supervised release via

video conference. The Defendant was present and represented by Attorney Andrea

Whitaker and Bill Whitaker. The United States was represented by Assistant United

States Attorney Margaret Sweeney. The Probation Office was represented by Anna

Newman. Testimony of Adam Fallah taken.

          A Supervised Release Violation hearing was held by Magistrate Judge David A.

Ruiz on September 18, 2020, at which time the Defendant voluntarily admitted to

Violations numbers 1 through 8, 10 and 11 as described in the July 31, 2020 Violation

Report and Violation number 13 as described in the September 1, 2020 Supplemental

Information Report. The Court granted Government’s oral motion to stay Violation #9:

New Law Violation as indicated in the July 31, 2020 Violation Report and Violation #12:
 Case: 1:17-cr-00530-CAB Doc #: 60 Filed: 10/23/20 2 of 2. PageID #: 308




New Law Violation as indicated in the September 1, 2020 Supplemental Information

Report, with no objection from the defense. The Magistrate Judge issued a Report and

Recommendation on September 22, 2020. The Court adopts the Magistrate Judge’s

Report and Recommendation. The Court finds Defendant in violation and revokes

supervised release for the reasons stated on the open record.

         The Defendant is sentenced to custody of Bureau of Prisons (BOP) for a term of

twelve months. No further period of supervised release to follow.

         The Defendant is remanded to custody. The Defendant shall receive credit for

time served in federal custody.



         IT IS SO ORDERED.

                             s/ Christopher A. Boyko
                             CHRISTOPHER A. BOYKO
                             SENIOR UNITED STATES DISTRICT JUDGE



DATED: October 23, 2020

Court Reporter: George Staiduhar; Time: 1 hour, 10 minutes
